DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2. The amendment and Terminal Disclaimer filed by Applicant on June 27, 2022 have been fully considered. The amendment to instant claim 1 is acknowledged. Specifically, claim 1 has been amended to recite a limitation of: to a total mass of the metal oxide fine particles A, the (meth)acrylate B, the organopolysiloxane, the epoxy (meth)acrylate C and the urethane (meth)acrylate D, the proportion of the organopolysiloxane is from 3 to 37 mass%. In light of the amendment filed by Applicant, all previous rejections are withdrawn. The new grounds of rejections necessitated by Applicant’s amendment are set forth below. Thus, the following action is properly made final.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.  Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Curatolo et al (US 5,888,649) in view of Nakagawa et al (JP 2006-193650, based on machine English translation), as evidenced by AEROSIL R972 flyer, 2009.

4. Curatolo et al discloses a curable composition comprising (col. 3, lines 20-32):
A) 60-99%wt of polyfunctional acrylate monomer (col. 4, lines 18-25);
B) 1-30%wt a reactive monomer, specifically isobornyl acrylate (col. 7, lines 24-26, as to instant claim 2);
C) 0.01-10%wt of organopolysiloxane (col. 8, lines 1-10);
D) 0-10%wt of a photoinitiator including acetophenones, benzoin ethers and benzoyl oximes (col. 11, lines 40-55, as to instant claim 2);
E) 0.01-10%wt of hydrophobic silica, specifically AEROSIL R-972 (col. 10, lines 50-60);
and further antioxidants (col. 12, lines 55-67, as to instant claims 2-5).
As evidenced by AEROSIL R-972 flyer, AEROSIL R-972 hydrophobic silica has particle size of 16 nm (see the flyer, as to instant claim 1).

5. Though Curatolo et al does not explicitly recite a composition comprising the isobornyl acrylate as the component B), based on the teachings of Curatolo et al, it would have been obvious to a one of ordinary skill in the art to choose and use the isobornyl acrylate as the component B) used in combination with organopolysiloxane component C) and the hydrophobic silica AEROSIL R972 the component E), since it would have been obvious to choose material based on its suitability, thereby arriving at the present invention. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). Case law holds that the mere substitution of an equivalent (something equal in value or meaning, as taught by analogous prior art) is not an act of invention; where equivalency is known to the prior art, the substitution of one equivalent for another is not patentable.  See In re Ruff 118 USPQ 343 (CCPA 1958).

6.  Given the component B) is used in amount of 30%wt, the hydrophobic silica component E) is used in amount of 10%wt, the organopolysiloxane component C) is used in amount of 0.01%wt, therefore, the organopolysiloxane is used in amount of (1/(30+10+1))x100%=2.4%wt, based on the total mass of the components B), C) and E).

- Given the component B) is used in amount of 20%wt, the hydrophobic silica component E) is used in amount of 10%wt,  the organopolysiloxane component C) is used in amount of 1%wt, therefore, the organopolysiloxane is used in amount of (1/(20+10+1))x100%=3.2%wt, based on the total mass of the components B), C) and E).

- Given the component B) is used in amount of 30%wt, the hydrophobic silica component E) is used in amount of 10%wt,  the organopolysiloxane component C) is used in amount of 5%wt, therefore, the organopolysiloxane  is used in amount of (5/(30+10+5))x100%=11%wt, based on the total mass of the components B), C) and E).
- Given the component B) is used in amount of 30%wt, the hydrophobic silica component E) is used in amount of 10%wt,  the organopolysiloxane component C) is used in amount of 10%wt, therefore, the organopolysiloxane is used in amount of (10/(30+10+10))x100%=20%wt, based on the total mass of the components B), C) and E).

7.  Thus, in the composition of Curatolo et al the component C) appears to correspond to organopolysiloxane of instant claim 1; the component B) of Curatolo et al appears to correspond to (meth)acrylate having alicyclic condensed ring of instant claim 1; the component D) of Curatolo et al appears to correspond to radical polymerization initiator of instant claim 1; and the silica having particle size of 16 nm (component E)  appears to correspond to metal oxide fine particles of instant claims.

8.  Though Curatolo et al does not explicitly recite a glass transition temperature of the isobornyl acrylate, since the isobornyl acrylate used as the component B) in the composition of Curatolo et al is the same isobornyl acrylate used in instant specification and cited as having a glass transition temperature of a homopolymer of 90ºC ([0110] of instant specification), therefore, the isobornyl acrylate used in the composition of Curatolo et al will intrinsically and necessarily have a glass transition temperature of a homopolymer of 90ºC as well. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

9.  As to instant claim 7, the composition is cured to provide cured products (col. 15, lines 53-col. 16, line 23).

10.  As to instant claims 8, Curatolo et al further discloses laminates comprising a substrate and a coating comprising said cured composition (col. 16, lines 24-35), wherein the substrate maybe metallic films (col. 15, lines 15-18).

11.  Though Curatolo et al discloses the composition comprising antioxidants, Curatolo et al does not explicitly recite said antioxidants being an antioxidant having a phenol moiety and an antioxidant having a sulfide moiety.

12. However, Nakagawa et al discloses a curable composition comprising (meth)acryl-containing monomer, silicon-containing monomer, an ultrafine powdery silica ([0124]), a polymerization initiator ([0087]) and a combination of a phenol-based antioxidant and a sulfur-containing antioxidant (Abstract), wherein the (meth)acryl-based monomers include a compound of Formulas III-IV below, i.e. (meth)acrylate comprising an alicyclic condensed rings (p. 30, [0109]-[0114]):


    PNG
    media_image1.png
    200
    364
    media_image1.png
    Greyscale


13. Nakagawa et al teaches the phenolic-based antioxidant being a commercial product IRGANOX ([0093]-[0094]) used in amount of 0.1-10 pbw based on the 100 pbw of the polymers ([0096]); the sulfur-based antioxidant comprises sulfide-containing antioxidants including 2,2-thio-diethylenebis [3-(3,5-di-t-butyl-4-hydroxyphenyl)propionate ([0097]), used in amount of 0.1-10 pbw based on 100 pbw of polymers ([0100], as to instant claim 2). Nakagawa et al explicitly teaches that such combination of the phenol-based antioxidant and the sulfur-based antioxidant provides a composition having both heat aging resistance and elasticity with no or little coloring ([0101]-[0102]).

14. Since both Nakagawa et al and Curatolo et al are related to curable compositions based on terminal (meth)acryl-based monomers, including those comprising alicyclic condensed rings, and silicon-containing components, further comprising ultrafine silica and a polymerization initiator, and thereby belong to the same field of endeavor, wherein Nakagawa et al further discloses such compositions comprising a combination of a phenol-based antioxidant and a sulfide-based antioxidant to provide cured compositions with both heat aging resistance and elasticity with no or little coloring, therefore, based on the combined teachings of Curatolo et al and Nakagawa et al, it would have been obvious to a one of ordinary skill in the art to include, or obvious to try to include a combination of a phenol-based antioxidant and a sulfide-based antioxidant in the composition of Curatolo et al, as taught by Nakagawa et al, so to provide the composition of Curatolo et al with both heat aging resistance and elasticity with no or little coloring, as well, given such is desired, and since it would have been obvious to choose material based on its suitability, thereby arriving at the present invention.  Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). The key to supporting any rejection under 35 USC 103  is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 USC 103  should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale
(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale
(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141

15. All ranges in the composition of Curatolo et al in view of Nakagawa et al are overlapping with the corresponding ranges of those as claimed in instant invention. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974). It would have been further obvious to and within the skills of a one of ordinary skill in the art to make variations and optimize by routine experimentation the relative amounts and type of used components in the composition of Curatolo et al in view of Nakagawa et al, so to provide a final composition having a desired combination of properties depending on the specific end-use of the product, as well, thereby arriving at the present invention. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	
16. Since the composition of Curatolo et al in view of Nakagawa et al is substantially the same as that claimed in instant invention, i.e. comprises substantially the same components used in substantially the same relative amounts, or the amounts having ranges overlapping with those as claimed in instant invention, therefore, the composition of Curatolo et al in view of Nakagawa et al would be reasonably expected to have the properties that are either the same as those claimed in instant invention, or having ranges overlapping with those as claimed in instant invention, including light transmittance, as well (as to instant claim 6). Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

17.  Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Curatolo et al (US 5,888,649) in view of Nakagawa et al (JP 2006-193650, based on machine English translation), as evidenced by AEROSIL R972 flyer, 2009, in further view of Chu et al (US 5,605,999).

18. The discussion with respect to Curatolo et al (US 5,888,649) in view of Nakagawa et al (JP 2006-193650, based on machine English translation), set forth in paragraphs 3-16 is incorporated here by reference.

19. Though Curatolo et al discloses laminates comprising the curable composition and various substrates such as metallic or metallized films (col. 15, lines 15-18), Curatolo et al does not specify the metal of said metallic or metallized films and does not teach the substrate being silica.

20. However,  Chu et al discloses a curable composition comprising:
A) a silicone fluid produced by a reaction between a silane of 
Formula I:   RnSi(X)4-n, wherein R is an alkyl or ethylenically unsaturated radicals, and a silane of Formula II:
R1mR2pSi(X)4-m-p,
Wherein R1 is a (meth)acrylic group; R2 is an ethylenically unsaturated radical (col. 1, lines 54-col. 2, line 12; col. 3, lines 3-6; col. 8, lines 56-57);
B) a polymerizable (meth)acrylate monomer, specifically isobornyl acrylate (col. 3, lines 36-41; col. 3, lines 53-56);
C) a polymerization initiator  (col. 4, lines 29-52);
D) stabilizers (col. 4, lines 53-55); and
further a hydrophobic silica (component E)) such as commercial product HDK-2000 (col. 9, lines 65-col. 10, line 5),
wherein said composition is cured to solid material (col. 5, lines 48-55) and is applied to a surface comprising an active metal, such as glass or Ti or Zn (col. 6, lines 10-30).

21. Since Chu et al  and  Curatolo et al in view of Nakagawa et al are related to curable compositions based on organopolysiloxanes, isobornyl acrylate and hydrophobic silica, wherein said compositions are used to form cured products and are applied to substrates, and thereby belong to the same field of endeavor, wherein Chu et al teaches such substrates being glass and Ti or Zn, therefore, it would have been obvious to a one of ordinary skill in the art to combine the teachings of Chu et al  and Curatolo et al in view of Nakagawa et al, and to use silica, Ti or Zn as substrates for making the laminates of Curatolo et al in view of Nakagawa et al since it would have been obvious to choose material based on its suitability. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). Case law holds that the mere substitution of an equivalent (something equal in value or meaning, as taught by analogous prior art) is not an act of invention; where equivalency is known to the prior art, the substitution of one equivalent for another is not patentable.  See In re Ruff 118 USPQ 343 (CCPA 1958).

	
Response to Arguments
22.  Applicant's arguments filed June 27, 2022 have been fully considered. It is noted that in light of Applicant’s amendment, all previous rejections are withdrawn, thus rendering Applicant’s arguments moot. The new grounds of rejections necessitated by Applicant’s amendment are set forth above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA KRYLOVA whose telephone number is (571)270-7349. The examiner can normally be reached 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IRINA KRYLOVA/Primary Examiner, Art Unit 1764